Citation Nr: 0211635	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  97-30 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina



THE ISSUES

1.  Entitlement to a rating higher than 10 percent for the 
service-connected irritable bowel syndrome.

2.  Entitlement to a rating higher than 10 percent for the 
service-connected migraine headaches.  
  
(The issue of entitlement to service connection for claimed 
sigmoid abscess and diverticulum is the subject of a separate 
decision of the Board.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from May 1982 to May 1985.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 decision of the RO.  In January 
2000, the Board remanded the case to the RO for additional 
development of the record in January 2000.

The Board is undertaking additional development on the issue 
of entitlement to service connection for claimed sigmoid 
abscess and diverticulum, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After providing the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing service 
connection for claimed sigmoid abscess and diverticulum.



FINDINGS OF FACT

1. All relevant evidence necessary for adjudication of this 
claim has been obtained.

2.  The service-connected irritable bowel syndrome is shown 
to be manifested primarily by frequent episodes of 
alternating diarrhea and constipation and abdominal pain; 
severe irritable bowel syndrome, or more or less constant 
abdominal distress are not shown.

3.  The service-connected migraine headaches are shown to be 
manifested by frequent headaches with occasional prostrating 
attacks; headaches that produce prostrating attacks occurring 
on an average of at least once a month for several months or 
that are completely prostrating and prolonged are not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
irritable bowel syndrome are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7319 (2001).

2.  The criteria for a rating in excess of 10 percent for 
migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.124a, Code 
8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claims.

In this case the veteran's application appears to be 
complete.  An April2001 letter from VA to the veteran clearly 
stated the requirements of VCAA.  He has been informed of the 
information necessary to substantiate his claims via the 
Statement of the Case, the Supplemental Statements of the 
Case, and the Board's earlier Remand.  There does not appear 
to be any relevant evidence that has not been associated with 
the claims folder.  

The record contains sufficient information to decide the 
claims.  This includes VA examinations performed to evaluate 
the severity of the service-connected disabilities.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

Evaluation of the Service-Connected Irritable Bowel Syndrome
and the Service-Connected Migraine Headaches

Factual Background

Irritable Bowel Syndrome 

In an April 1986 rating decision, the RO granted service 
connection for irritable bowel syndrome and assigned a 10 
percent rating under Diagnostic Code 7319, effective from the 
day following the date of discharge in May 1985.  This award 
was based on service medical records and a report of a 
January 1986 VA medical examination.

The veteran claim for an increased rating for irritable bowel 
syndrome was received in November 1996.  

The veteran underwent a VA examination in August 1998.  He 
described a longstanding history of frequent bouts of 
diarrhea associated with crampy abdominal pain, often 
followed by periods of constipation.  He continued to have 
constipation, frequently alternating with frequent bowel 
movements averaging seven to eight a day.  He reported having 
no more bloody stools, and that his weight had been quite 
stable.  Examination of the abdomen revealed no masses; 
normoactive bowel sounds were heard.  The liver and spleen 
were not palpable.  The diagnosis was that of persistent 
irritable bowel syndrome.

The veteran underwent a VA examination June 2000.  The claims 
folder was available and reviewed by the examiner.  The 
examiner noted the veteran's long history of diarrhea 
associated with cramping abdominal pain, as well as periodic 
febrile episodes, which had recently been treated as episodes 
of diverticulitis.  The veteran reported continued problems 
with alternating diarrhea and constipation, with diarrhea 
predominating.  He experienced constipation about 5 times a 
month and diarrhea about 15 days of each month, with up to 10 
to 20 bowel movements per day whenever he had diarrhea.  He 
experienced associated cramping lower abdominal pain 4 to 6 
times a month.  He also reported severe episodes of abdominal 
distention 2 or 3 times a month, with each episode lasting 
about a day.

Upon examination, the abdomen was full and soft, and mild 
tenderness was noted in the right lower quadrant and in the 
left lower quadrant.  There were no peritoneal signs and no 
hepatosplenomegaly or other masses.  The veteran was 
diagnosed with ongoing/persistent symptomatology most 
consistent with irritable bowel syndrome.


Migraine Headaches

In an April 1986 rating decision, the RO granted service 
connection for migraine headaches (claimed as right-sided 
headaches) and assigned a 10 percent rating under Diagnostic 
Code 8100, effective from the day following the date of 
discharge in May 1985.  This award was based on service 
medical records and a report of a January 1986 VA medical 
examination.

The veteran's claim for an increased rating was received in 
December 1996.  

The veteran underwent a VA examination in August 1998.  He 
reported having headaches on an irregular basis, but on an 
average of 2 or 3 per week.  The headache would sometimes 
last as long as one-and-a-half weeks at a time, and sometimes 
he would not have a headache for 3 or 4 days.

The veteran reported that his headaches were intractable and 
untreatable, and that he had tried several vasodilators that 
did not work.  He described the headaches as an explosion on 
the right side of his face, followed by severe headache.  The 
veteran reported being nausea at times and vomiting.

Upon examination, the veteran was alert with no sign of 
organic mental dysfunction and no cranial nerve impairment.  
Motor system, sensory system, and deep tendon reflexes were 
normal.  There was a great deal of anxiety present in that 
the veteran felt that no one was attentive to his problem.

The diagnosis was that of chronic headache problem.  The 
examiner noted that a brain scan was required for further 
evaluation of the headache problem.

The veteran underwent a VA examination in June 2000.  The 
veteran reported that, one day in his twenties, he developed 
numbness of the right side with weakness; no neurological 
examination was conducted.  The veteran reported that he had 
done reasonably well over the years, except for migraines.  
The veteran described the migraines as headaches that 
throbbed on the right side, happening about four times a 
month and treated in the emergency room with medication.  The 
veteran reported vomiting during the headaches.

Upon examination, the veteran was awake, alert, and 
cooperative; there were no carotid artery bruits.  Cranial 
nerves were normal; gait was normal.  Upper extremities were 
normal.  There was a question of minimal abnormal finger-to-
nose on the left side.  All the reflexes were okay, except 
hyperactive in the right leg, particularly in the right knee.  
However, there were no clonus and no Babinski.  There were no 
sensory abnormalities.  The diagnosis was that of migraine 
headaches.


Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  


Irritable Bowel Syndrome 

Irritable bowel syndrome is not assigned a specific 
diagnostic code in the rating schedule. When a disability not 
specifically listed in the rating schedule is encountered, it 
will be rated under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Although, no more than one rating may be 
assigned without violating the rule against the pyramiding of 
disabilities.  38 C.F.R. § 4.14.

A review of the record shows that service connection has been 
granted for irritable bowel syndrome, and that an evaluation 
was assigned under Diagnostic Code 7319 for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).

A 10 percent rating is assigned for moderate irritable colon 
syndrome when there are frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is 
assigned for severe irritable colon syndrome with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Code 7319 
(2001).

The veteran asserts that his irritable bowel syndrome is more 
severe than currently rated, but this assertion is not 
supported by the objective medical evidence of record.  
Recent medical evidence indicates a long history of irritable 
bowel syndrome, but does not show more or less constant 
abdominal pain with severe symptoms to warrant a 30 percent 
rating. While it is clear that the veteran frequently 
experiences episodes of alternating diarrhea and constipation 
and abdominal pain, the evidence shows, for the most part, 
that the veteran's symptoms of severe abdominal pain or 
distention occur nearly several times a month.

Likewise, the Board notes that service connection is not in 
effect for diverticulitis.  As such, symptoms attributable to 
this non-service-connected disability may not be considered 
in the evaluation of the service-connected irritable bowel 
syndrome.  38 C.F.R. § 4.14.

The evidence shows that the veteran's disability is 
manifested by frequent episodes of alternating diarrhea and 
constipation and abdominal pain, which the Board finds to be 
representative of moderate irritable bowel syndrome and best 
evaluated as 10 percent disabling under Diagnostic Code 7319.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

In light of all evidence of record, the Board finds that the 
veteran's present level of disability does not more closely 
approximate severe irritable bowel syndrome; there is no 
evidence of more or less constant abdominal pain.  In this 
regard the evidence is not in equipoise, but is against a 
higher rating.  Thus the benefit of the doubt cannot be 
applied.  38 U.S.C.A. § 5107.


Migraine Headaches 

A 10 percent evaluation for migraine headaches requires 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent evaluation for 
migraine headaches requires characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation requires very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Code 8100.

The veteran has been diagnosed with migraine headaches.  
There is essentially no objective medical evidence indicating 
the frequency of his migraines, or whether they are 
prolonged.

Statements from the veteran are to the effect that he has 
severe headache episodes with vomiting about 4 times per 
month and is treated with medication in the emergency room; 
he also suffers from headache pain a few times per week.  The 
Board has carefully considered the veteran's statements to 
the effect that he has functional impairment from headache 
pain. 38 C.F.R. § 4.10.

The evidence does show that the veteran has daily headaches 
and severe episodes, described as occurring on the right side 
of the head.  However, this evidence does not suggest that 
the veteran's headaches are of such frequency and intensity 
to be considered characteristic-prostrating attacks as 
required for a 30 percent rating under Diagnostic Code 8100.

Accordingly, no more than a 10 percent rating is warranted 
for the service-connected migraine headaches.  In this regard 
the evidence is not in equipoise, but is against a higher 
rating.  Thus the benefit of the doubt cannot be applied.  
38 U.S.C.A. § 5107.

There is no evidence in the record that the veteran's 
irritable bowel syndrome or migraine headaches present 
exceptional or unusual circumstances to warrant referral of 
the case to the RO to consider the assignment of a rating on 
an extraschedular basis.  38 C.F.R. § 3.321(b)(1).


ORDER

An increased rating for the service-connected irritable bowel 
syndrome is denied.  

An increased rating for the service-connected migraine 
headaches is denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

